DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 6-7, 15-16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miwa et al (US 2016/0189623).
	As to claim 1, Miwa teaches a display device, comprising: 
a display panel comprising a plurality of subpixels (see fig. 1); and
 a data driving circuit configured to supply a data voltage to the plurality of subpixels ([0056], fig. 1), 
wherein each of the plurality of subpixels comprises: 
a light-emitting device (OLED, fig. 6), 
a driving transistor configured to drive the light-emitting device ([0073] a driving transistor DRT driving the OLED), and
 a storage capacitor (Cstg, fug. 6) electrically connected between a first node (N1, fig. 6) and a second node of the driving transistor (N2, fig. 6), 
wherein the data driving circuit is further configured to:
 detect, in an external sensing period, a change value of a threshold voltage of the driving transistor comprised in at least one of the plurality of subpixels ([0140] In the threshold voltage change sensing operation 6, the ADC can sense the saturated voltage Vdata2−(Vth1+ΔVth1)=Vdata1−ΔVth1 of the second node N2 of the drive transistor DRT), and 
supply, in a display period, to at least one subpixel of the plurality of subpixels:
the data voltage, obtained by adding a first voltage corresponding to a luminance of the light-emitting device ([0139] the compensated data voltage Vdata1′), and 
a second voltage smaller than the change value of the threshold voltage of the driving transistor (in paragraph [0141] and table 6, for a ∆Data update value of zero which corresponds to the claimed second voltage, is smaller than the absolute value of the corresponding Y/2 under ∆Vth1).   

As to claim 6, Miwa teaches the display device, wherein a difference between a voltage of the first node and a voltage of the second node of the driving transistor before the display period corresponds to a changed threshold voltage of the driving transistor ([0140] In the threshold voltage change sensing operation 6, the ADC can sense the saturated voltage Vdata2−(Vth1+ΔVth1)=Vdata1−ΔVth1 of the second node N2 of the drive transistor DRT).  

As to claim 7, Miwa teaches the display device, wherein: a change value of the threshold voltage of the driving transistor comprised in a first subpixel among the plurality of subpixels is 0 ([0119] the threshold voltage of the drive transistor DRT has not changed); a change value of the threshold voltage of the driving transistor comprised in a second subpixel is not zero ([0119] threshold voltage Vth of The driving transistor DRT changes. Note that it is obvious to see a change in threshold voltage of some pixels when others are not); and in a light emission period of the display period, a voltage of the second node of the driving transistor comprised in the first subpixel is the same as a voltage of the second node of the driving transistor comprised in the second subpixel ([0107] a difference in the threshold voltage between the driving transistors DRTs is compensated through the data compensation. This can reduce or remove differences in luminance between the subpixels, thereby improving image quality).  

As to claim 15, Miwa teaches a display device, comprising: 
a display panel comprising a plurality of subpixels (see fig. 1), 
each of the plurality of subpixels comprising: 
a light-emitting device (OLED, fig. 6); and 
a driving transistor configured to drive the light-emitting device ([0073] a driving transistor DRT driving the OLED); and 
a data driving circuit configured to:
 supply a data voltage to the plurality of subpixels ([0056], fig. 1); and
 supply, in a display period, to at least one subpixel among the plurality of subpixels: 
the data voltage, obtained by adding a first voltage corresponding to a luminance of the light-emitting device ([0139] the compensated data voltage Vdata1′); and 
a second voltage smaller than a change value of a threshold voltage of the driving transistor (in paragraph [0141] and table 6, a ∆Data update value which corresponds to the claimed second voltage is smaller than the absolute value of the corresponding ∆Vth1 which is Y/2).  

As to claim 16, Miwa teaches the display device, wherein: a change value of external the threshold voltage of the driving transistor, in the at least one subpixel among the plurality of subpixels, is detected ([0140] In the threshold voltage change sensing operation 6, the ADC can sense the saturated voltage Vdata2−(Vth1+ΔVth1)=Vdata1−ΔVth1 of the second node N2 of the drive transistor DRT) in an external sensing period (as seen in fig. 6); and a compensation period exists before the display period for supplying the data voltage within one frame period (fig. 10 and the corresponding paragraphs discusses vth update sensing/compensation, for example, fig. 10 illustrates a changed data ∆DATA (Vth1 +∆Vth1 added to the DATA to provide a compensated data to the pixels ). 

As to claim 18, Miwa teaches the display device, wherein the change value of the threshold voltage of the driving transistor is set in response to a stress value of each of the plurality of subpixels ([0007] The transistor of the driving circuit (in particular, a driving transistor supplying a current to an OLED) degrades along with the lapse of driving period, whereby the characteristics thereof may change. Thus, the characteristics of one driving transistor may have a difference from those of another driving transistor... Therefore, functions able to sense and compensate for the characteristics of the transistors within individual subpixels have been developed).  

As to claim 19, Miwa teaches a data driving circuit, comprising: 
a sensing unit configured to detect a change value of a threshold voltage of a driving transistor in at least one of a plurality of subpixels ([0101] The subpixel SP also includes an ADC as a configuration for sensing a saturated voltage of the second node N2 of the driving transistor DRT), in an external sensing period (fig. 6 illustrates an external sensing); and a data voltage output unit configured to supply, in a display period, to at least one subpixel of the plurality of subpixels (as seen in figs. 6 and 10): a data voltage obtained by adding a first voltage corresponding to a luminance of the subpixel ([0139] the compensated data voltage Vdata1′); and a second voltage smaller than the change value of the threshold voltage of the driving transistor (in paragraph [0141] and table 6, a ∆Data update value which corresponds to the claimed second voltage is smaller than the absolute value of the corresponding ∆Vth1 which is Y/2).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 9-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al (US 2016/0189623) in view of Kim et al (US 2018/0144717).

	As to claim 9, Miwa teaches a display device, wherein each of the plurality of subpixels comprises a first transistor, a second transistor and a driving transistor (see fig. 6)
Miwa does not teach the third transistor.
	However, Kim teaches the display device, wherein each of the plurality of subpixels further comprises: 
a first transistor (SW1, FIG. 1) electrically connected between the first node (VG, FIG. 1) of the driving transistor (DT, FIG. 1) and a data line (DATA, FIG. 1); 
a second transistor (SW3, FIG. 1) electrically connected between the second node (VS, FIG. 1) of the driving transistor and a reference voltage line (VREF, FIG. 1); and
 a third transistor (SW2, FIG. 1) electrically connected between the first node (VG, FIG. 1) of the driving transistor and an initialization voltage line (VINI, FIG. 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Miwa, the third transistor, as suggested by Kim in order to initialize the gate of the driving transistor ([0048]), and thereby adjusting the threshold of the driving transistor to improve the image quality caused by the degradation ([0005]).

As to claim 10, Miwa in view of Kim teaches the display device, wherein, in a compensation period prior to the display period, the first transistor is configured to be in a turn-off state (Kim: [0053] In a heading portion of a threshold voltage sensing period (vth sensing), as shown in FIG. 3B, the scan signal SCAN(n) maintains the off-level to turn off the first switch TFT SW1).

As to claim 11, Miwa in view of Kim teaches the display device, wherein:
 the second transistor (Kim: SW3, FIG. 1) and the third transistor (Kim: SW2, FIG. 1) are configured to be turned on in an initialization period of a compensation period prior to the display period (Kim: fig. 2 illustrates INI (n) and REF (n) are high during initial period to turn on SW2 and SW3); and
 in an internal sensing period of the compensation period: 
the second transistor is configured to be turned off (Kim: fig. 2 illustrates REF (n) is low during vth sensing period to turn off SW3), and the third transistor configured to maintain a turn-on state (Kim: fig. 2 illustrates INI (n) is high during Vth sensing period to turn on SW2).  

As to claim 12, Miwa in view of Kim teaches the display device, wherein, in the initialization period (Kim: initial, fig. 10), a difference between an initialization voltage supplied through the initialization voltage line and a reference voltage supplied through the reference voltage line is greater than the threshold voltage of the driving transistor (Kim: fig. 10 illustrates the voltage difference between the initialization voltage (Vini) at node Vg (see fig. 1) and the reference voltage (Vref) at node Vs during the initial period is higher than the voltage difference between the initialization voltage (Vini) at node Vg and the reference voltage at node Vs at the Vth sensing period that senses the threshold voltage).  

As to claim 13, Miwa in view of Kim teaches the display device, wherein: the first transistor (Kim: SW1, FIG. 1) is configured to be turned on in a data writing period of the display period (Kim: fig. 10 shows a writing period in which SCAN (n) is high to turn on SW1); and the first transistor is configured to be turned off in a boosting period (Kim: figure 10 illustrates a Vth sensing period to which the voltage at node Vg and Vs is boosted. During this period, SCAN (n) is low to turn off SW1) and a light emission period of the display period (Kim: during emission period, SCAN (n) is low to turn off SW1, fig. 10).  

As to claim 14, Miwa in view of Kim teaches the display device, wherein the second transistor and the third transistor are configured to be in a turn-off state in the display period (Kim: fig. 2 illustrates INI (n) and REF (n) are low during the emission period to turn off SW2 and SW3).  

As to claim 17, Miwa does not teach an initialization voltage is supplied to a gate node of the driving transistor as claimed.
However, Kim teaches the display device, wherein: in an initialization period of the compensation period: an initialization voltage is supplied to a gate node of the driving transistor (fig. 2 illustrates INI (n) is high during initial period to turn on SW2 to supply Vini node Vg); and a reference voltage is supplied to a source node of the driving transistor (fig. 2 illustrates REF (n) is high during initial period to turn on SW3 to supply Vref to node Vs); and after an internal sensing period of the compensation period, a difference between a voltage of the gate node of the driving transistor and a voltage of the source node corresponds to a changed threshold voltage of the driving transistor (fig. 10 illustrates the Vth sensing period in which the voltage at node Vs increases until the difference between Vg and Vs becomes Vth).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Miwa, an initialization voltage supplied to a gate node of the driving transistor, as suggested by Kim in order to initialize the gate of the driving transistor ([0048]), and thereby adjusting the threshold of the driving transistor to improve the image quality caused by the degradation ([0005]).


Allowable Subject Matter
5.	Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628          
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628